Citation Nr: 1129596	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings assigned for anxiety disorder, currently assigned "staged" ratings of 10 percent prior to February 10, 2011, and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois RO, which granted service connection for anxiety disorder, rated 10 percent, effective April 20, 2007.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In January 2011, the Board remanded this matter for additional development.  An interim (April 2011) rating decision increased the rating to 30 percent, effective February 10, 2011.  The Veteran continues to appeal the ratings assigned for both "stages".  


FINDINGS OF FACT

1.  Prior to July 28, 2008, the Veteran's anxiety disorder was not manifested by symptoms more severe than productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or controlled by continuous medication; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of anxiety disorder was not shown.

2.  From July 28, 2008 (but not earlier) the Veteran's anxiety disorder is shown to have been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety disorder was not shown.

3.  From February 14, 2011 (but not earlier) the Veteran's anxiety disorder is shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas due to anxiety symptoms is not shown at any time.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2008, a rating for anxiety disorder in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code (Code) 9400 (2010).

2.  From July 28, 2008 to February 14, 2011, a 30 percent, but no higher, rating is warranted for the anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.130, Code 9400 (2010).

3.  From February 14, 2011, a 50 percent, but no higher, rating is warranted for the anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.130, Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an April 2011 supplemental SOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, the Veteran's testimony at the September 2010 Travel Board hearing before the undersigned reflects that he is aware of what is needed to substantiate his claim.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in September 2007 and February 2011; those examinations are reported in greater detail below, and are adequate for rating purposes, as the reports of the examinations contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Anxiety disorders are rated under the General Rating Formula for Mental Disorders.  A 10 percent evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his anxiety disorder, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   
The Veteran has submitted treatment records dating back to 1986, when a long-standing generalized anxiety disorder including panic attacks was diagnosed, along with a history of depression that was successfully treated with medication.  Treating psychiatrists opined that his level of functioning in the previous year had been fair, with his anxiety disorder moderately impairing his employment opportunities and social relationships.  The records show fairly consistent treatment for anxiety and depression since that time.

On March 2007 VA mental health treatment, the Veteran reported being under a lot of stress due to taking care of his wife, who was totally disabled, but believed he was doing very well considering the stress.  He reported that he had had mental health problems all of his life including panic attacks and depression, as well as a "breakdown" due to anxiety in his mid-thirties.  He reported being at the peak of his recovery due to concentrated self-study and medications which had helped.  He reported that his last panic attack had been 4 years earlier.  He had been treated with the medication Venlafaxine for 3 to 4 years, and he felt more relaxed and "normal".  He was retired after working as a carpenter for 35 years.  On mental status examination, his attitude was cooperative and his behavior was moderately nervous.  He reported slight anxiety as the baseline for his mood and affect.  Speech was slightly pressured and quick but regular in volume.  Perception was based on reality.  He denied suicidal ideation, or audio or visual hallucination.  The diagnosis was generalized anxiety disorder with a history of panic attacks; the GAF score assigned was 80.

On September 2007 VA psychiatric examination, the Veteran reported that when he was employed, he worked by himself a lot but sometimes could not drive due to panic attacks and anxiety; he would be okay once he got to work, but had "nerve problems" at work.  He spent time with his family and some friends.  He was retired for several years, by choice.  He was married for 38 years and had a "pretty good" relationship with his wife, who was 100 percent disabled from a heart attack in 2000 as well as pulmonary hypertension and diabetes.  He took care of his wife on a full time basis.  He described a "real good" relationship with his son.  He denied use of any drugs; he reported having an occasional drink of alcohol about a couple of times per week.  He reported having "nerve problems" all of the time, of mild severity, with remissions that could last up to 1 to 2 weeks if he stayed busy.  He reported symptoms of anxiety, depression, panic attacks, and tunnel vision.  He reported a "burning edge in all of [his] areas of [his] body", which he had under control.  He denied panic attacks.  He reported that his symptoms were very mild due to his efforts and outpatient treatment.

On mental status examination, there was no evidence of impairment of thought process or communication, or of delusions or hallucinations.  The Veteran displayed poor eye contact but his behavior was otherwise appropriate.  He denied suicidal or homicidal thoughts.  He denied any significant memory loss or impairment, obsessive or ritualistic behaviors, panic attacks in the previous several years, or any current depression.  He endorsed ongoing anxiety that he had under control.  He denied impaired impulse control.  His rate and flow of speech were within normal limits.  He slept 6 to 7 hours per night and having chronically low energy during the day.  He enjoyed riding mountain bikes, going to garage sales, and engaging in inexpensive hobbies, as he reported that keeping busy "whips the anxiety".  The examiner diagnosed anxiety disorder, not otherwise specified, and assigned a GAF score of 80, indicating very mild symptoms.  The examiner opined that the Veteran's symptoms were "transient or mild", causing a decrease in work efficiency or ability to perform occupational tasks "only during periods of significant stress".  The examiner noted that the Veteran's anxiety disorder required continuous medication.  The examiner opined that the Veteran sometimes needed assistance to "push ahead" to get through his anxiety but otherwise had fairly minimal to very limited symptoms.  

Based upon the results of this examination, the RO assigned an initial disability evaluation of 10 percent in its October 2007 rating decision. 

VA mental health treatment records from May 2007 through February 2008 note the Veteran reported that his anxiety symptoms were under better control with medication.  He denied any intrusive memories, panic attacks, or excessive anxiety symptoms.  A GAF score of 80 was consistently assigned.

On July 28, 2008 VA treatment, the Veteran reported he kept busy with his hobbies and helping his children.  He indicated that continuing to be the principle caregiver for his disabled wife was "a juggling act every day".  He denied panic attacks and reported that when he experienced negative thoughts, he turned them into positive thoughts.  The treating examiner noted that the Veteran had more anxiety symptoms and appeared very nervous, and he was using distraction techniques.  A GAF score of 65 was assigned.

The Veteran submitted an August 2008 treatment letter from Dr. T.D., who had provided treatment to the Veteran approximately 20 years earlier.  Dr. T.D. noted that at that time, the Veteran had presented with significant symptoms of generalized anxiety, episodic panic attacks and moderate depression, all of which were having a significant impact on his personal well-being, family life, and work adjustment.  Dr. T.D. recalled that the Veteran had been extremely apprehensive, self-doubting, insecure, and dependent on his wife for emotional support and guidance.  His impression when treating the Veteran had been that he had struggled with anxiety to some degree since childhood.  Dr. T.D. no longer had any treatment records for the Veteran, as they had been destroyed.  He gave no impression regarding the current severity of the Veteran's anxiety disorder.

On April and July 2009 VA treatment, the Veteran reported that his symptoms were controlled through medication and "self study", and he was active in group therapy.  A GAF score of 65 was assigned for anxiety.

The Veteran submitted an October 2009 letter from a retired self-professed mental health specialist and administrator, Mr. K., who had attended the same therapy group as the Veteran for the previous year.  (The Board notes that Mr. K's alleged professional background in the field of mental health is not documented.)  Mr. K. reported that the Veteran was suspicious of people's motives and had put on a façade that he had cured himself.  He reported that the Veteran presented himself as two individuals: the coping individual and the anxious depressed individual with panic attacks at least three times per week.  Mr. K. stated that the Veteran had reported past suicidal thoughts to him.  Mr. K. opined that the Veteran expressed problems with depressed mood, anxiety, extreme suspiciousness, panic attacks on more than a weekly basis, mild sleep impairment, and mild memory loss, and merited a 30 percent rating.

On September 2010 VA treatment, the Veteran's symptoms were controlled through medication and self study, and he was active in peer support programming.  The diagnosis was anxiety, and a GAF score of 60 was assigned.

At the September 2010 Travel Board hearing, the Veteran testified that he had difficulty getting started in the morning as well as going to sleep at night.  He reported that he tried to keep busy and keep moving by "constantly fixing little things" to keep his mind active.  He no longer rode his bike as he had enjoyed doing in previous summers.  He testified that he enjoyed attending weekly VA group therapy meetings.  His treatment also included the medication Effexor.  He reported having panic attacks three to four times per week.  The Veteran's son testified that the Veteran would often sleep late due to his anxiety, and it was very difficult for him to go grocery shopping, choose items, and write a check.  He testified that his father's interpersonal relationships with the family were often strained because he would retreat or avoid interaction, particularly if he was having a difficult day.  The Veteran testified that his symptoms had worsened since his 2007 VA examination.

On February 10, 2011 VA psychiatric examination, pursuant to the Board's remand, the examiner cited the September 2007 VA examination and subsequent treatment records.  The Veteran reported a number of ongoing stressful circumstances, including his mother's death in 2009, his father's death in January 2010, and his wife's numerous health problems that he felt would probably require nursing home care despite his attempts to care for her at home.  He also reported that his daughter had multiple sclerosis, had two children of her own with special needs, and was likely to go through a divorce, as a result of which he was helping to take care of her as well.  He had worked with his father as a builder for a number of years, though they stopped working together in 2000.  At that time, he had very little work to do aside from occasional general labor jobs and part-time jobs.  His father had been a significant source of support for him in helping with his anxiety, and he had struggled much of the time since his father's death to get support, often dealing with it by trying to help others such as his wife and daughter and the VA therapy group.  He reported that his course of treatment with medications, mental health support group, and other veterans' support groups had been very helpful for dealing with a lot of his stressors.  The Veteran reported no drug use or homicidal ideation.  He reported some passing thoughts of suicide particularly when feeling stressed, though he was able to manage his thoughts and was not currently suicidal.  He reported that he had begun to drink more, having "a few shots" of alcohol at night on a regular basis to help with some of his anxiety and stressors.

On mental status examination, the Veteran was casually dressed and appropriately groomed.  His affect was congruent, nervous and jittery throughout the interview, though calmer and more engaged as the interview progressed.  Thought processes were generally goal directed, though somewhat circumstantial at times with easy redirection.  There was no evidence of other impairment in communication or any delusions or hallucinations.  The Veteran reported ongoing feelings of anxiety and restlessness; past phobic behavior had diminished over the years.  He reported that he used to have panic attacks regularly but had only had 1 or 2 in the previous year, which he attributed to therapy and medications.  He reported depression at times, particularly when dealing with situational stressors.  He reported that he was generally able to maintain a fairly good mood as he had a lot of stress to handle.  Voice and speech were within normal limits.  Notable psychomotor agitation was observed as the Veteran was jittery and nervous while talking.  Memory was generally intact, though he reported that he had become more forgetful at times, particularly taking care of things for his wife.  He reported 7 to 8 hours of sleep per night, noting that he sometimes does not want to get up in the morning but "knows he has to".  Appetite was good.  Concentration was difficult at times, as the Veteran reported losing focus occasionally when reading or watching television.  He reported variable moods and adequate energy level.  He reported that he could not sit and relax for very long, constantly looking for projects to stay busy; he reported that these anxious episodes occur on a daily basis.  He reported running errands on a regular basis and attending veteran groups.  He reported that chopping firewood at his brother's house was a great stress reliever and provided needed alone time.  The examiner noted that the Veteran kept up with routine responsibilities of self-care and family role functioning, and he had good social interpersonal relations and good recreation and leisure pursuits.  The examiner opined, based on the Veteran's psychiatric issues and reports of increased anxiety when with others, that the Veteran likely had occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to the symptoms of his disability, though he was generally able to function on a satisfactory basis.  The examiner assigned a GAF score of 60, and opined that the Veteran's generalized anxiety disorder caused mild to moderate impairment in his ability to maintain appropriate psychosocial functioning.

On February 14, 2011 VA treatment, the Veteran reported being under a lot of stress over the previous 2.5 years due to family losses and struggles, as well as his wife's continued need for assistance with home health care.  He reported panic attacks occurring three times per year, consisting of a rush of anxiety, sweaty palms, and feeling like the world is closing in on him.  He reported increased depression symptoms, described as a gripping feeling that he does not want to get up and get going.  The treating examiner noted increased anxiety symptoms and a very nervous appearance.  A higher dose of Venlafaxine was suggested, in addition to beginning Buspirone.  A GAF score of 50 was assigned for generalized anxiety disorder with history of panic attacks.

Based upon the cited evidence, an April 2011 rating decision increased the disability evaluation for anxiety disorder to 30 percent effective February 10, 2011, the date of the VA examination first showing (according to the RO) that the Veteran's symptoms merited a higher evaluation.

The Veteran has identified/submitted VA treatment records through February 2011.  Such records, in addition to those cited above, reflect symptoms similar to those noted on September 2007 and February 2011 VA examination.  

At the outset the Board notes that the Veteran has, by his own report, been retired by choice since 2000.  Consequently, the actual impact of his anxiety symptoms on employment throughout the appeal period is not for consideration.  Furthermore, the GAF scores (and the reported symptoms they represent) are not inconsistent with the schedular criteria (and do not provide a separate basis for rating the anxiety disorder). 
The reports of the VA examinations and the VA treatment records, overall, do not show that, prior to July 28, 2008, symptoms of the Veteran's anxiety disorder produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, so as to meet the criteria for a 30 percent rating.  He did not, for example, display depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Significantly, throughout this period the Veteran was unemployed/retired and under continuous ongoing treatment for his anxiety disorder.  While he was retired by choice, the impact of the anxiety disorder on his level of functioning, as reflected by his relationships with family and friends, is inconsistent with a disability picture of decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  In fact, his coping with familial health problems (being the primary healthcare-giver for his wife) reflects a fairly high level of functioning.

On longitudinal review of the record, the Board finds that as of the July 28, 2008 VA treatment, the Veteran's anxiety disorder is shown to have been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  He displayed occasional depressed mood, increased anxiety, panic attacks (once or twice in the previous year), mild memory loss (becoming more forgetful at times, particularly regarding taking care of things for his wife), and the use of distraction techniques.  The Veteran actively attended group therapy since that time.  The GAF scores assigned beginning July 28, 2008 were consistently between 60 and 65, a deterioration from the previously assigned scores of 80, and a reflection of moderate symptoms consistent with a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Consequently, the Board finds that a 30 percent rating for anxiety disorder is warranted from July 28, 2008, but no earlier.

The Board finds further that as of the February 14, 2011 VA treatment, the Veteran's anxiety disorder is shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.  He displayed panic attacks three times per year; disturbances of motivation and mood (a "gripping feeling" that he does not want to get up and get going); increased depression and anxiety symptoms; and a very nervous appearance.  While many of the symptoms associated with a 50 percent rating (such as difficulty understanding commands, panic attacks more than once a week, impaired judgment, etc.) are not shown, the Veteran is shown to have had mood and motivation disturbances since February 14, 2011.   On that date, increased medications (a higher dose of Venlafaxine in addition to beginning Buspirone) were prescribed, and a GAF score of 50 was assigned.  The GAF score of 50 is consistent with the clinical findings, and reflects serious symptoms consistent with a finding of occupational and social impairment with reduced reliability and productivity.   Consequently, the Board finds that a 50 percent rating for anxiety disorder is warranted from February 14, 2011, but no earlier.  

The record does not reflect that at any time the Veteran's anxiety disorder was manifested by symptoms productive of occupational impairment with deficiencies in most areas.  While deficiencies as to mood and thinking are shown, deficiencies as to work, family relations, and judgment are not.  Examinations and treatment records during the period of time under consideration do not show any more than fleeting passive suicidal thoughts, or obsessional rituals which interfere with normal activities, speech disturbances, near-continuous panic, spatial disorientation, neglect of appearance or hygiene.  Notably, the Veteran's own descriptions of his functioning throughout the appeal period do not present a disability picture of a gravity consistent with a 70 percent rating.  The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his anxiety disorder symptoms.  They do not reflect a level of impairment associated with a 70 percent rating.  The Board observes that the Veteran's self-described level of care/assistance he provides for his wife and daughter reflects a fairly high level of functioning/ability to cope with (even greater than ordinary) demands of daily life.

The overall record shows that the schedular criteria for a 30 percent rating were met or approximated as of, but no earlier than, July 28, 2008; the schedular criteria for a 50 percent rating were met or approximated as of, but no earlier than, February 14, 2011; and that the schedular criteria for a 70 percent rating were not met or approximated at any time.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as was noted above, the Board notes that the Veteran has reported that he retired by choice in 2000.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

A rating in excess of 10 percent for anxiety disorder for the period prior to July 28, 2008 is denied.

A 30 percent rating is granted for the Veteran's anxiety disorder from July 28, 2008, but no earlier.

A 50 percent rating is granted for the Veteran's anxiety disorder from February 14, 2011, but no earlier; a rating in excess of 50 percent for anxiety disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


